Case 1:19-cv-00126-CFC-SRF Document 20 Filed 06/27/19 Page 1 of 2 PageID #: 333



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ALLERGAN USA, INC. and            )
 ALLERGAN INDUSTRIE SAS,           )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                   C.A. No. 19-126 (CFC)
                                   )
 PROLLENIUM US INC. and PROLLENIUM )                   JURY TRIAL DEMANDED
 MEDICAL TECHNOLOGIES INC.,        )
                                   )
                 Defendants.       )

                        PLAINTIFFS’ MOTION TO DISMISS
           COUNT VII OF DEFENDANTS’ COUNTERCLAIM AND TO STRIKE
                DEFENDANTS’ FOURTH AFFIRMATIVE DEFENSE

        Pursuant to Fed. R. Civ. P. 12(b)(6) and 12(f), Plaintiffs Allergan USA, Inc. and Allergan

 Industrie SAS (collectively, “Allergan”) move to dismiss Count VII of Defendants’ Counterclaim

 and to strike Defendants’ fourth affirmative defense. The grounds for this motion are set forth more

 fully in Allergan’s Opening Brief, submitted herewith.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Jack B. Blumenfeld

                                                    Jack B. Blumenfeld (#1014)
 OF COUNSEL:                                        Jeremy A. Tigan (#5239)
                                                    1201 North Market Street
 Gary E. Hood                                       P.O. Box 1347
 Mark T. Deming                                     Wilmington, DE 19899
 Randal S. Alexander                                (302) 658-9200
 Enes Ovcina                                        jblumenfeld@mnat.com
 POLSINELLI PC                                      jtigan@mnat.com
 150 North Riverside Plaza, Suite 3000
 Chicago, IL 60601                                  Attorneys for Plaintiffs
 (312) 819-1900

 June 27, 2019
Case 1:19-cv-00126-CFC-SRF Document 20 Filed 06/27/19 Page 2 of 2 PageID #: 334



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2019, I caused the foregoing to be electronically filed with

 the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

 participants.

        I further certify that I caused copies of the foregoing document to be served on

 June 27, 2019, upon the following in the manner indicated:

 John G. Day, Esquire                                                     VIA ELECTRONIC MAIL
 Andrew C. Mayo, Esquire
 ASHBY & GEDDES
 500 Delaware Avenue, 8th Floor
 P.O. Box 1150
 Wilmington, DE 19899
 Attorneys for Defendants

 John W. Harbin, Esquire                                                  VIA ELECTRONIC MAIL
 Gregory J. Carlin, Esquire
 Warren Thomas, Esquire
 Robert J. Leonard, Esquire
 MEUNIER CARLIN & CURFMAN LLP
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309
 Attorneys for Defendants



                                               /s/ Jack B. Blumenfeld
                                               ___________________________
                                               Jack B. Blumenfeld (#1014)
